Case 0:19-cv-62156-RS Document 28 Entered on FLSD Docket 12/23/2019 Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

  MICHAEL A. NELLONS,                             )
                                                  )
          Plaintiff,                              )
                                                  )
  vs.                                             )        Case No. 19-cv-62156
                                                  )
  MEDICREDIT, INC.                                )
                                                  )
          Defendant.                              )

         DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY
           JUDGMENT AND INCORPORATED MEMORANDUM IN SUPPORT

          Plaintiff Michael A. Nellons (“Nellons”) has filed a Motion for Summary Judgment and

  Memorandum in support (the “Motion”) arguing that he is entitled to judgment in his favor as a

  matter of law. However, Nellons’ Motion appears to be a cut and paste from another case that has

  no application to the facts of this case. In addition, the Motion fails to assert a single fact in support

  of his claims (and Nellons filed no Statement of Undisputed Facts as required by the local rules)

  and makes no argument other than that Nellons is a “consumer” and Defendant Medicredit, Inc.

  (“Medicredit”) is a “debt collector”. The Court should deny the Motion on its face as failing to

  assert a single undisputed fact establishing Nellons to summary judgment. However, in the event

  that the Court considers the Motion, it can be substantively denied because Nellons cannot meet

  his burden to establish an entitlement to judgment in his favor. As set forth below, Nellons’ claims

  for alleged violations of the Fair Debt Collection Practices Act (the “FDCPA”) and the Florida

  Consumer Collection Practices Act (the “FCCPA”) fail as a matter of law.

           Nellons’ claims both rest on the faulty premise that Medicredit was required to provide

  validation of Nellons’ debts within 5 days of his oral request for validation. Neither the FDCPA




                                                      1
Case 0:19-cv-62156-RS Document 28 Entered on FLSD Docket 12/23/2019 Page 2 of 10



  nor the FCCPA impose such a requirement. For the reasons set forth below, Nellons’ claims fail

  as a matter of law.

                              SUMMARY JUDGMENT STANDARD

          Summary judgment is not a disfavored procedural shortcut, rather, it is an important

  procedure designed to secure the just, speedy, and inexpensive determination of every action.

  Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986)). Summary judgment should be rendered if

  “particular parts of materials in the record, including depositions, documents, . . . affidavits . . . ,

  admissions, interrogatories, or other materials” show that there is “no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a) and

  (c). If the movant does not bear the ultimate burden of persuasion at trial, it must only illustrate

  that the other party cannot “make a sufficient showing on an essential element of her case.”

  Celotex, 477 U.S. at 322-23.

          The movant bears the initial burden of showing the lack of any genuine issue of material

  fact and its entitlement to judgment as a matter of law. Id. at 325. The burden then shifts to the

  non-moving party to show the existence of a disputed issue of material fact. Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 250 (1986). Here, Nellons cannot meet his burden to establish that he

  is entitled to judgment as a matter of law.

                                              ARGUMENT

          Nellons has asserted an FDCPA and an FCCPA claim against Medicredit. While unclear

  from the Motion, Medicredit understands that the factual basis for both claims is that Nellons orally

  requested validation of his debts, and Medicredit failed to provide Nellons with validation of his

  debts within five days. Under these facts, Nellons claims that Medicredit violated section 1692g

  of the FDCPA and section 559.72(9) of the FCCPA. As set forth below, neither the FDCPA nor


                                                     2

                                                                                               SL 3667511.1
Case 0:19-cv-62156-RS Document 28 Entered on FLSD Docket 12/23/2019 Page 3 of 10



  the FCCPA required Medicredit to provide validation of Nellons’ debts within five days of his oral

  request that it do so. Therefore, Nellons cannot meet his burden to establish that Medicredit is

  liable for either of his claims and the Court should deny his Motion.

         I.      Medicredit sent Nellons the validation disclosure as required by section 1692g.

         As a threshold matter, Nellons’ entire argument section focuses on his allegation that he is

  a “consumer” and Medicredit is a “debt collector” under the FDCPA. Neither of those elements

  are in dispute. However, Nellons’ fails to identify the section of the FDCPA that he alleges

  Medicredit violated. The fact that Nellons is a “consumer” and Medicredit is a “debt collector” is

  without consequence unless Nellons can establish that Medicredit engaged in conduct that violates

  the FDCPA. On this basis alone, Nellons’ Motion must be denied because he has failed to meet

  his burden to establish any violation by Medicredit of the FDCPA.

         While the Motion contains no argument concerning any alleged violation of the FDCPA

  by Medicredit, Nellons’ Complaint alleges that Medicredit violation section 1692g. Section 1692g

  of the FDCPA requires that:

                  Within five days after the initial communication with a consumer in
                 connection with the collection of any debt, a debt collector shall, unless the
                 following information is contained in the initial communication or the
                 consumer has paid the debt, send the consumer a written notice containing-
                         (1) the amount of the debt;
                         (2) the name of the creditor to whom the debt is owed;
                         (3) a statement that unless the consumer, within thirty days after
                 receipt of the notice, disputes the validity of the debt, or any portion thereof,
                 the debt will be assumed to be valid by the debt collector;
                         (4) a statement that if the consumer notifies the debt collector in
                 writing within the thirty-day period that the debt, or any portion thereof, is
                 disputed, the debt collector will obtain verification of the debt or a copy of
                 a judgment against the consumer and a copy of such verification or
                 judgment will be mailed to the consumer by the debt collector; and
                         (5) a statement that, upon the consumer's written request within the
                 thirty-day period, the debt collector will provide the consumer with the
                 name and address of the original creditor, if different from the current
                 creditor.

                                                    3

                                                                                               SL 3667511.1
Case 0:19-cv-62156-RS Document 28 Entered on FLSD Docket 12/23/2019 Page 4 of 10




  15 U.S.C. § 1692g. Medicredit undisputedly complied with this requirement. Affidavit of Don

  Wright (“Affidavit”), attached as Exhibit A to the Statement of Undisputed Facts (“SOFA”), at ⁋s

  5, 9 & 13.

         Medicredit’s initial communication with respect to all five of Nellons’ debts contained the

  language required by section 1692g. See SOF, at ⁋ 1-14; and Affidavit, ⁋5, 9 & 13. Nellons’

  vaguely asserts that his conversation with Medicredit on July 10, 2019 was the first communication

  with respect to his debts. This bald assertion is belied by Affidavit of Don Wright, and his

  references to the account notes, which are attached to the Affidavit. As established in the Affidavit,

  Medicredit sent Nellons three letters as the initial communication with respect to each of the debts.

  SOF, at ⁋s 6, 10 &14.

         While Nellons testified in his deposition that he did not receive the First Letter, the Second

  Letter, or the Third Letter, section 1692g only requires that Medicredit send the letters; it does not

  require Medicredit to establish that they were received. 15 U.S.C. § 1692g (“a debt collector shall,

  unless the following information is contained in the initial communication or the consumer has

  paid the debt, send the consumer a written notice containing…”) (emphasis added). As Nellons

  himself admitted, the letters contained the disclosure language required by the FDCPA.

  Deposition of Michael A. Nellons (“Nellons Depo”), excerpts of which are attached as Exhibit B

  to the SOF, pg 47, line 13-16. Because Medicredit can establish that it sent letters to Nellons that

  complied with section 1692g at addresses he admits he lived during 2019, as its initial

  communication regarding each debt, Nellons cannot meet his burden to prove that Medicredit

  violated section 1692g of the FDCPA and Nellons’ Motion must be denied.




                                                    4

                                                                                              SL 3667511.1
Case 0:19-cv-62156-RS Document 28 Entered on FLSD Docket 12/23/2019 Page 5 of 10




         II.     Medicredit undertook no further collection activity once Nellons orally
                 requested validation of his debts.

         Again, Nellons’ Motion does not meet the standard to entitle him to judgment as a matter

  of law and it should be denied on that basis. Notwithstanding, Medicredit understands from

  Nellons’ deposition that he is arguing that Medicredit was required to validate his debts within 5

  days of his oral request for validation. Nellons Depo, pg. 50, lines 5-10; pg. 51, lines 4-25. Such a

  claim fails as a matter of law.

         Section 1692g expressly states that:

                 If the consumer notifies the debt collector in writing within the thirty-day
                 period described in subsection (a) that the debt, or any portion thereof, is
                 disputed, or that the consumer requests the name and address of the original
                 creditor, the debt collector shall cease collection of the debt, or any
                 disputed portion thereof, until the debt collector obtains verification of
                 the debt or a copy of a judgment, or the name and address of the original
                 creditor, and a copy of such verification or judgment, or name and address
                 of the original creditor, is mailed to the consumer by the debt collector.

  15 U.S.C. § 1692g(b).

         Nellons’ FDCPA claim fails under this section for two reasons. First, the FDCPA requires

  requests for validation to be made in writing within 30 days of the debt collector’s disclosure of

  the validation right. See Bishop v. Ross Earle & Bonan, P.A., 817 F.3d 1268, 1274 (11th Cir.

  2016) (“The statute is clear. The debt collector “shall” notify the consumer of her right to dispute

  the debt in writing. 15 U.S.C. § 1692g(a). Likewise, the consumer has a right to verification only

  if she disputes the debt in writing.”); Caprio v. Healthcare Revenue Recovery Grp., LLC, 709 F.3d

  142, 146 (3d Cir. 2013) (“a dispute of a debt must be in writing in order to be effective”).

         As explained by the Second Circuit Court of Appeals:

                 Section 1692g(b) thus confers on consumers the ultimate power vis-à-vis
                 debt collectors: the power to demand the cessation of all collection

                                                   5

                                                                                             SL 3667511.1
Case 0:19-cv-62156-RS Document 28 Entered on FLSD Docket 12/23/2019 Page 6 of 10



                 activities. It therefore makes sense to require debtor consumers to take the
                 extra step of putting a dispute in writing before claiming the more
                 burdensome set of rights defined in § 1692g(a)(4), (a)(5) and (b).

  Hooks v. Forman, Holt, Eliades & Ravin, LLC, 717 F.3d 282, 286 (2d Cir. 2013) (internal citations

  omitted).

         Here, Nellons undisputedly requested validation orally two to three months after he

  received the validation disclosure for each of his debts. SOF, at ⁋s 1-15, 19-20. Because Nellons

  did not request validation in writing within 30 days of each letter, he did not comply with the

  FDCPA so as to trigger Medicredit’s obligation to validate. Therefore, and as a threshold matter,

  Medicredit had no obligation to provide validation of the debts at all under these circumstances.

          But even if Medicredit was required to respond to an oral request for validation, the FDCPA

  only requires Medicredit to cease collection activity until such time as it validates the debts. 15

  U.S.C. § 1692g(b); Shimek v. Weissman, Nowack, Curry & Wilco, P.C., 374 F.3d 1011, 1014 (11th

  Cir. 2004), as revised (Aug. 3, 2004) (“The plain language of Section 1692g(b) mandates that a

  debt collector “cease collection of the debt” once verification is requested…The statute does not

  require [a debt collector] to take positive action…”). There is no time requirement imposed on

  Medicredit to respond to requests for validation. Indeed, Medicredit has no obligation to respond

  to such requests at all under the FDCPA. Quale v. Unifund CCR Partners, 682 F. Supp. 2d 1274,

  1278 (S.D. Ala. 2010) (“Where a debt collector ends collection activities pursuant to § 1692g(b),

  the debt collector is not obligated to send a separate validation of the debt to the debtor.”). Instead,

  Medicredit had a choice to make – either validate the debts and continue engaging in collection

  activity, or cease collection activity. Purnell v. Arrow Fin. Servs., LLC, 303 Fed.Appx. 297, 303–

  04 (6th Cir.2008) (“§ 1692g(b) does not require the debt collector to validate the debt at all, as

  long as it ceases any collection activity.... That is, the debt collector has a choice: it either may


                                                     6

                                                                                               SL 3667511.1
Case 0:19-cv-62156-RS Document 28 Entered on FLSD Docket 12/23/2019 Page 7 of 10



  choose not to verify the debt and abandon its collection efforts, or it may decide to verify the debt

  and resume collection activities once the requested validation has been provided.”). Nellons

  unequivocally admitted in his deposition that Medicredit took no further collection activity against

  him after receiving his request for validation. Nellons Depo, pg. 50, lines 11-18 and 19-23; pg.

  56, lines 4-7. Therefore, even accepting Nellons’ allegations in his deposition as true, any failure

  by Medicredit to validate his debts is not actionable under the FDCPA because the undisputed

  facts establish that Medicredit took no further collection action against Nellons after receiving his

  oral request for validation. Id.

          For this reason, the Court should deny Nellons’ Motion with respect to his FDCPA claim.

          III.    Nellons has not stated a claim for violation of the FCCPA.

          To be entitled to judgment for a claim under the FCCPA, Nellons must establish that “(1)

  the defendant is a person within the meaning of the FCCPA, (2) the defendant collected or

  attempted to collect a debt from the plaintiff, and (3) the defendant committed an act or omission

  prohibited by the FCCPA when it collected or attempted to collect the debt.” Baumann v. Prober

  & Raphael, 2017 WL 10350673, at *2 (M.D. Fla. May 17, 2017). Here, Nellons’ argument focuses

  only on the first two elements, which are not in dispute. However, Nellons has not met his burden

  to prove that Medicredit committed an act prohibited by the FCCPA.

          Nellons claims in his Complaint that Medicredit violated section 559.72(9) of the FCCPA.

  That section makes it unlawful for a debt collector to:

                  (9) Claim, attempt, or threaten to enforce a debt when such person knows
                  that the debt is not legitimate, or assert the existence of some other legal
                  right when such person knows that the right does not exist.

  Fla. Stat. Ann. § 559.72.




                                                   7

                                                                                             SL 3667511.1
Case 0:19-cv-62156-RS Document 28 Entered on FLSD Docket 12/23/2019 Page 8 of 10



         While not at all clear from his Motion, Nellons testified in his deposition that he believes

  Medicredit violated the FCCPA because it sought to collect on a debt that was not legitimate.

  Nellons Depo, pg. 27, lines 20-25; pg. 28, lines 1-6; pg. 54, lines 4-20. In Nellons’ view, the debt

  is not legitimate because Medicredit failed to provide validation of the debts within five days of

  his oral request for validation. Id. This assertion, even if correct, cannot form the basis for a

  violation of the FCCPA.

         As a threshold matter, Nellons provides no case law, and undersigned counsel could locate

  none, establishing that Nellons’ allegations constitute a violation of the FCCPA. Nellons’ apparent

  theory is that his debt did not exist because Medicredit did not validate it upon his request within

  five days. There is no law establishing that a debt does not exist unless and until it is validated.

  Instead, the FDCPA expressly requires a debt collector to give notice to a consumer that “unless

  the consumer, within thirty days after receipt of the notice, disputes the validity of the debt, or any

  portion thereof, the debt will be assumed to be valid by the debt collector.” Iyamu v. Clarfield,

  Okon, Salomone, & Pincus, P.L., 950 F. Supp. 2d 1271, 1273 (S.D. Fla. 2013) (citing 15 U.S.C. §

  1692g(a)(5)). Here, Nellons did not dispute the validity of any of his debts in writing within 30

  days of receiving the letters that Medicredit provided. Therefore, Medicredit was entitled to

  assume the debts were valid and proceed to collect on them.

         It is also undisputable that the FCCPA is not preempted by the FDCPA “so long as the

  FCCPA's provisions aren't inconsistent with those of the FDCPA.”                Gause v. Med. Bus.

  Consultants, Inc., 2019 WL 6716635, at *4 (M.D. Fla. Dec. 12, 2019). Nellons is essentially

  arguing that Medicredit violated the FCCPA because it violated the FDCPA in failing to validate

  his debts. However, as explained above, Nellons cannot establish that Medicredit violated the

  FDCPA. Therefore, if Nellons were to prevail on his FCCPA, he would succeed in holding


                                                    8

                                                                                              SL 3667511.1
Case 0:19-cv-62156-RS Document 28 Entered on FLSD Docket 12/23/2019 Page 9 of 10



  Medicredit liable for conduct that is expressly permitted under the FDCPA. Such an outcome

  would render the requirements of the FCCPA inconsistent with those of the FDCPA. Therefore,

  the Court should deny Nellons’ Motion with respect to his FCCPA claim.

                                             CONCLUSION

          On its face, Nellons’ Motion does not meet his burden to establish that Medicredit violated

  the FDCPA or the FCCPA. Nellons does not list a single undisputed fact in support of his claims,

  and he fails to cite to any law indicating that he is entitled to judgment on his claims. More

  importantly, the record in this case undisputedly establishes that Nellons cannot meet his burden

  to show that Medicredit violated either the FDCPA or the FCCPA. Nellons did not dispute his

  debts in writing within the time frame required by the FDCPA. Even if Medicredit treats Nellons

  untimely and oral dispute as an effective dispute, Nellons unequivocally admits that Medicredit

  took no further collection action against him following his oral dispute. Therefore, Medicredit

  unquestionably complied with all requirements of the FDCPA. In addition, because Medicredit

  complied with the FDCPA, Nellons cannot establish a violation of the FCCPA based on the exact

  same alleged conduct. Further, Nellons has cited to no law whatsoever to support the proposition

  that a debt collector’s failure to validate a debt renders it “illegitimate” for purposes of the FCCPA,

  and the express language of the FDCPA unequivocally establishes that this premise is faulty. For

  all of these reasons, the Court should deny Nellons’ Motion.

          WHEREFORE, Medicredit respectfully requests that the Court deny Nellons’ Motion, and

  for such other and further relief as is just.




                                                    9

                                                                                               SL 3667511.1
Case 0:19-cv-62156-RS Document 28 Entered on FLSD Docket 12/23/2019 Page 10 of 10



  Respectfully submitted this 23rd day of December, 2019.



                                              s/ Scott A. Richards
                                              Scott A. Richards
                                              Florida Bar No. 72657
                                              CARLTON FIELDS, P.A.
                                              200 South Orange Avenue, Suite 1000
                                              Orlando, FL 32801
                                              Telephone: (407) 244-8226
                                              Facsimile: (407) 648-9099
                                              Email: SRichards@carltonfields.com

                                              s/ Jamie N. Cotter
                                              Jamie N. Cotter
                                              Spencer Fane LLP
                                              1700 Lincoln Street, Suite 2000
                                              Denver, CO 80203
                                              Phone: (303) 839-3826
                                              Fax: (303) 839-3838
                                              jcotter@spencerfane.com



                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above pleading was served via the Court’s CM/ECF

  system and via electronic and U.S Mail on Plaintiff, this 23rd day of December, 2019:


                                                     s/ Scott A. Richards




                                                10

                                                                                          SL 3667511.1
